Citation Nr: 9916612	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for secondary service connection 
for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1945 to May 
1947.

By rating action in June 1949, service connection was granted 
and a 10 percent disability evaluation was assigned for 
residuals of cerebrospinal meningitis.  In November 1953, the 
Board of Veterans' Appeals (Board) denied service connection 
for a back disorder on a direct basis.  Thereafter, in April 
1962, the Board denied the veteran's claim seeking direct 
and/or secondary service connection for a low back disorder 
on the basis that the back disorder was not proximately due 
to his service-connected meningitis.  

The instant appeal arises from a November 1991 rating action 
of the Department of Veterans Affairs (VA) regional office 
(RO) in Los Angeles, California, which denied an application 
to reopen the claim for secondary service connection for a 
low back disorder.  The basis of the RO's denial is that the 
evidence submitted since the prior final decision did not 
tend to show a link between the veteran's current low back 
disorder and meningitis and is therefore not new and 
material.  

The case is currently being handled by the Cheyenne, Wyoming 
RO and came before the Board for determination on the issue 
of whether new and material evidence had been submitted to 
reopen a claim for secondary service connection of a low back 
disorder.  In October 1994, the Board remanded the case to 
the RO for further evidentiary development.  In a decision 
dated January 25, 1996, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for secondary service connection for a low back disorder.  In 
an order dated October 27, 1998, the U.S. Court of Veterans 
Appeals (now called the U.S. Court of Appeals for Veterans 
Claims) (hereinafter referred to as Court) vacated the 
January 1996 Board decision and remanded the appeal to the 
Board for further consideration based on a holding of the 
U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board will 
therefore re-adjudicate the appeal.

The October 27, 1998 Court Order also finds that the 
veteran's January 1990 request to reopen a claim for non-
service-connected pension benefits remains open and should be 
adjudicated by the RO.  This is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In April 1962, the Board determined that the veteran's 
low back disorder was not incurred in or aggravated by active 
service nor were there any remaining residuals of spinal 
meningitis.  

2.  Evidence submitted since the April 1962 Board denial is 
either cumulative or does not tend to demonstrate that the 
veteran's low back disorder was incurred in or aggravated by 
active service, and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The additional evidence submitted since the April 1962 Board 
decision is not new and material; the claim for service 
connection for a low back disorder is not reopened; and the 
prior decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1998); 38 U.S.C. § 4004(b) (as in effect in 
1962); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1104 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a prior decision of the Board is final 
with the exception that a claimant may later reopen a claim 
if new and material evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.160(d), 20.1104 (1998).  

The question now presented is whether new and material 
evidence to permit reopening the claim has been submitted 
since the Board's adverse April 1962 decision.  In 
considering whether the evidence submitted is new and 
material, a two-step analysis must be performed.  First, the 
Board must determine whether the evidence is, in fact, new 
and material.  Second, if, and only if, the Board determines 
that new and material evidence has been submitted, the claim 
is "reopened" and the case is reevaluated on the basis of all 
the evidence, both new and old.  See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

Review of the claims file reveals that at the time of the 
April 1962 Board decision the veteran's service medical 
records (SMRs), post service VA and private clinical reports, 
and various claims and allegations made by the veteran were 
of record.  These are discussed below.

The veteran's SMRs are negative for complaint or treatment 
for any back abnormality.

VA clinical records indicate that in 1949 the veteran 
reported that he developed pain in his back each night before 
he went to sleep.  He indicated that a chiropractor told him 
that it was due to "nervous adhesions caused from the 
injection in my spine," which caused nerve pressure all 
through his body.  On VA examination in July 1949, the 
veteran again complained of back pain.  On mental 
examination, it was noted that physicians had told the 
veteran that his condition was a nervous disorder and that 
the veteran seemed doubtful and had poor insight into his 
condition. It was noted that the veteran did not see how pain 
in the back could be caused by any worry or other disturbance 
except an organic disease.  The diagnoses included history of 
cerebral spinal meningitis, residuals.  It was remarked that 
there were no organic neurological findings as a result of 
meningitis and that the veteran's condition appeared to be 
entirely functional.

On an Application for Hospital Treatment or Domiciliary Care 
in January 1951, a VA physician certified that the veteran 
complained of backaches and that the diagnosis was severe 
hypochondriasis versus schizophrenia (paranoid).

A VA treatment record indicates that the veteran was 
hospitalized from June to July 1953 with complaints of 
pressure in his low back.  The diagnoses included 
psychoneurotic reaction, manifested by anxiety, somatization, 
conversion, and fatigue, and meningitis, cerebrospinal, 
history of.

On a VA Application for Hospital Treatment or Domiciliary 
Care in February 1954, a physician certified that the veteran 
complained of an intense low backache.

On VA outpatient treatment records dated in June and July 
1959, the diagnoses included chronic back pain.

A VA consultation record dated in October 1959 indicates that 
no organic cause for the veteran's low back pain was found, 
and that the veteran had no signs of nerve root or "lord" 
(presumably cord) compression.  X-rays of the veteran's back 
were negative.

A VA summary submitted in February 1961 indicates that the 
veteran was hospitalized in December 1960 with a complaint of 
pain in his low back.  During hospitalization, the veteran 
reported that he had a myelogram done in April 1960 by Dr. 
K.G. Bailey.  He also reported that after separation from the 
service, he worked on a farm, where for three months he 
worked seven days a week, 10 hours a day, bending and picking 
tomatoes, and finally developed back pain so severe that he 
could no longer work.  On discharge from the hospital in 
January 1961, the diagnosis was chronic strain, lumbosacral 
joint, treated, improved.

A March 1961 VA summary indicates that the veteran was seen 
on several occasions with a complaint of low back pain.  On 
examination, there was normal lumbar curve on forward 
bending.

On VA examination in July 1961, the veteran complained that 
scar tissue from meningitis caused continuous pain in his 
back.  On examination, it was noted that the veteran was seen 
by the VA on numerous occasions since 1948 and that "nothing 
definite was found on X-rays, even a myelogram."  The 
veteran's objective neurological findings were felt to be 
entirely normal and the chronic back trouble was "undoubtedly 
on a psychological basis."  The diagnoses were "no 
neurological disease found, certainly there is no 
relationship to his former diagnosis of meningitis," and 
"psychophysiologic musculoskeletal reaction manifested by 
chronic back complaint, competent."

Private clinical records indicate that in July 1960, Andrew 
Cucuiat, D.O., reported that he treated the veteran for 
persistent tenderness and pain in the lumbosacral area in 
June 1960 and that he advised the veteran to have a 
myelogram.  Dr. Grosvenor Bailey performed a myelogram and 
reported "An asymmetry of the lumbosacral nerve roots, the 
right roots not demonstrated as well as the left" and 
recommended an electromyography of the lumbosacral root 
innervated muscles be taken and a repeat of the negative 
Kolmer test.  Dr. Cucuiat opined that the veteran's 
disability and inability to continue with full time work was 
real and that his disability should continue until a spinal 
cord or nerve root lesion could be demonstrated or ruled out.

In June 1961, the veteran submitted a statement from Dr. 
Cucuiat.  The doctor reported that, based on his physical 
findings in June 1960 and the myelogram findings by 
neurologist Grosvenor Bailey, Dr. Bailey's contention that a 
spinal cord lesion was due to scar tissue formation from the 
meningitis the veteran suffered in 1945 was "bona fide."  Dr. 
Cucuiat stated that the veteran should have the opportunity 
for ruling in or out a spinal cord lesion by an exploratory 
laminectomy, which was also recommended by Dr. Bailey along 
with an electromyography of the lumbosacral root innervated 
muscles and a repeat of the negative Kolmer test.

Statements concerning the claim made by the veteran at 
various times are also of record.  An August 1953 letter from 
the veteran indicates that his back pain continued and he 
continued to feel that something was wrong with his back.  In 
April 1961, the veteran indicated that his back began hurting 
while doing "stooped labor" in 1948.  He recalled that VA 
subsequently told him that nothing could be done for him and 
that it was all in his head.  He also reported that he had a 
myelogram done and that Dr. Cucuiat stated that Dr. Bailey 
said that the pain was caused by scar tissue from meningitis 
pressing against his spinal cord.  In a May 1961 letter, the 
veteran indicated that he did not have back strain, because a 
"back strain does not last continually for 13 years."

In April 1962, the Board denied secondary service connection 
for a low back disorder.  The decision notes that there was 
no treatment for a back disorder during service and no such 
disorder was found on service department examinations.  The 
decision also notes that complaints of back symptoms for 
which various diagnoses had been assigned were not made until 
more than two years after service, and that there were no 
objective findings of residuals of meningitis.  

As noted above, a final Board determination is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(b).  In order to reopen his claim, the veteran must 
present or secure new and material evidence with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Prior to reopening a previously and 
finally disallowed claim, the Board must first determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim is "new and material."  See 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
determining the materiality of the evidence for the purpose 
of reopening the claim, its credibility is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
additional relevant evidence submitted since the April 1962 
Board decision is briefly summarized as follows:

A May 1962 letter from the veteran indicated that the Board 
took the "word of the VA doctors" who stated that 
examinations showed nothing wrong with the veteran.  He 
stated that the VA refused evidence of a myelogram that he 
underwent.  The veteran indicated that his back began hurting 
him one year, not two, after release from the service.

During a June 1981 examination by Michael Erlich, M.D., the 
veteran reported that he had had back pain since 1948, and 
that he had a myelogram approximately 20 years earlier but 
did not know the result.  The impression was chronic low back 
pain which, on a clinical basis, appeared to be secondary to 
skeletal muscle spasm and strain, more so than nerve root 
irritation; his neurological examination was normal.  Dr. 
Erlich suggested that a myelogram might show whether there 
was any evidence of nerve root compression that was not 
apparent on a clinical or electromyogram (EMG) basis.

In a letter dated in April 1983, the veteran indicated that 
while he was doing "stooped labor," in 1948, his felt 
tremendous back pain and could not work for a year 
thereafter.  He reported that a private myelogram showed that 
he had an asymmetry of the spine and a mass of scar tissue 
over his right nerve roots in the area of the back pain.

A VA examination report dated in March 1984 indicates 
diagnoses of degenerative and discogenic disease of the 
lumbar spine; however, no relationship to active service was 
reported.

In September 1991, the veteran indicated that he suffered 
severe low back pain and felt that this condition was a 
residual of his service connected disorder.  He said that he 
sent VA a copy of his myelogram from his private doctor.
 
In October 1991, the veteran submitted treatment records 
dated from January 1989 to September 1991 from Long Beach 
Comprehensive Health Center in California. According to these 
reports, lumbar spine X-rays showed very early narrowing of 
the L4-5 interspace posteriorly, small marginal spurs of the 
vertebral bodies, and sclerosis of the articular facets of L5 
and S1.  The lumbar spine and sacroiliac joints were 
otherwise negative. Other treatment records reflect 
complaints and diagnoses of chronic low back pain and 
degenerative joint disease.  

In a January 1992 letter, the veteran indicated that he had 
never had arthritis, back strain, back sprain, or pinched 
nerves.  He indicated that Dr. Bailey told him that he had 
"old meningitis" which was caused scar tissue on top of his 
right nerve roots and something near his fifth lumbar.
 
A November 1994 letter from the veteran indicated that Dr. 
Bailey gave him a myelogram in 1961 and that he had not seen 
him since that time.  The veteran indicated that Dr. Bailey 
had a private practice "somewhere on 7th Street" in Los 
Angeles and was the chief neurologist at the Los Angeles 
County Hospital, and that he died in 1978.  The veteran 
stated that Dr. Andrew Cucuiat, who was "now out of state 
somewhere," had sent him to Dr. Bailey.
 
On VA neurological examination in February 1995, the examiner 
noted a review of the records and the veteran's history of 
aseptic meningitis in service.  The veteran complained of 
some pain on palpation along the lumbar spine in the midline 
and less so on either side when the paraspinous musculature 
was palpated.  The impression was back pain which appeared to 
be on the basis of some lumbar spondylosis and probably some 
musculature strain.  The examiner noted that he did not know 
of any instances in which an aseptic meningitis would cause 
long standing back pain, and that even lumbar puncture should 
not have caused any long term back pain.  The examiner opined 
that he did not believe that the veteran's pain syndrome was 
caused by, or was in any way related to, his aseptic 
meningitis.

In a statement received at the RO in May 1995, the veteran 
indicated that he felt that Dr. Bailey's statement concerning 
the myelogram should have been "paid attention to" when the 
myelogram itself was unavailable.  He indicated that he had a 
strained muscle from the asymmetry in his spine and low back 
pain from the scar tissue pressing against his right nerve 
roots.  He stated that the asymmetry and scar tissue were his 
only claims and that there did not have to be any connection 
with aseptic meningitis.  He stated that meningitis caused 
the asymmetry and scar tissue, and that the meningitis was 
gone.

The evidence submitted since the adverse April 1962 Board 
decision that shows a continuing back disability, or simply 
repeats the veteran's arguments that his back disability is 
secondary to service-connected meningitis, is cumulative and 
therefore is not "new" evidence.  The newly submitted 
evidence that addresses the etiology of current back 
conditions specifically tends to show that there is no such 
connection between spinal meningitis and current back 
disorders, i.e., the evidence is clearly negative to the 
veteran's claim.  In this regard, the newly submitted 
evidence is not "so significant that it must be considered."  
Therefore it is not "material" evidence within the meaning of 
38 C.F.R. § 3.156(a).  Because the Board finds that the 
evidence submitted since the time of the prior final adverse 
decision is not new and material, the application to reopen 
the claim for service connection must be denied.

ORDER

As new and material evidence has not been submitted, the 
application to reopen the claim is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

